Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US Patent 9,336,630) in view of Rosten, Real-Time Video Annotations for Augmented Reality
Claim 8	
Shin discloses a support image display apparatus that displays a support image to point out an object included in a landscape observed from a viewpoint position of a moving body so as to be superimposed on the landscape (Col. 6-7: “According to an exemplary embodiment of the present invention, by displaying virtual information at a position at which an information amount is a minimum, a limited sight resource may be efficiently used, and unnecessary information may be naturally removed and thus manipulation convenience may be improved. In addition, by automatically selecting a marker information display position, manipulation convenience may be improved. Further, a maximum information amount may be provided to a , the support image display apparatus comprising: 
processing circuitry to: 
generate the support image that points out a reference position of the object (Col. 6-7: “virtual information that corresponds to marker information may be displayed”); 
determine whether a complexity of a landscape of a region serving as a background of the generated support image is higher than a threshold ( Col. 6-7: “Next, the analysis unit 120 may be configured to calculate an information amount based on a block”); and 

	Shin does not explicitly disclose, but Rosten makes obvious when the complexity of the landscape of the region serving as the background is determined to be higher than the threshold (Rosten, page 297: “We define P(x, y) to be the number of features occluded by the label if the label is placed at x, y… Locations with the lowest cost are the best locations for labels. However, the placement cost distribution is sensitive to noise… A non-parametric filter state Fn(x, y) describes the suitability of a location for placing a given label within a frame n. The location of the maximum of Fn(x, y), written as (x, y), describes the optimal location for the label. The first , change a position of the generated support image such that a position pointed out by the support image becomes a position that can be visually recognized by the moving body and the position is in a region with a low complexity, out of regions in a surrounding of the reference position, and thereafter display the support image (Rosten, Page 297: “The location (x, y) of the maximum of the filter state Fn(x, y) at step n is then used as the optimal placement for a label, in the absence of any further information (see Section 4). The process noise parameter c controls the flexibility of the filter. Larger process noise results in a more responsive filter that quickly captures major changes in the distribution, but allows the label to jitter.”).
	Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to update label location.  The motivation would have been to avoid placing a label in a busy area when the underlying scene changes due to movement, which would be present in Shin’s field of endeavor. 
Claim 9
Shin and Rosten further make obvious wherein the processing circuitry calculates a two-dimensional spatial frequency of the landscape of the region serving as the background to specify the complexity (Shin Fig. 10 number of edges considered as part of information amount; Rosten, page 297: “We define P(x, y) to be the number of features occluded by the label if the label is placed at x, y… Locations with the lowest cost are the best locations for labels. However, the placement cost distribution is sensitive to noise… A non-parametric filter state Fn(x, y) describes the suitability of a location for placing a given label within a frame n. The location of .
	Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to update label location.  The motivation would have been to avoid placing a label in a busy area when the underlying scene changes due to movement, which would be present in Shin’s field of endeavor. 
Claim 10
Shin and Rosten further make obvious wherein the processing circuitry calculates a two-dimensional spatial frequency for each of a plurality of regions obtained by dividing the surrounding of the reference position (“When marker information is included in the input image, the analysis unit 120 may be configured to divide the image that is matched at step S101 into sub-blocks of a determined size, as shown in FIG. 9 (S105). In particular, the size of the sub-block may be variously selected.”), and specifies the complexity for each of the regions (“information amount based on the sub-block using the calculated average distance and the number of the normalized edges.”), and 
Shin does not explicitly disclose, but Rosten makes obvious when the complexity of the region serving as the background is higher than the threshold, changes the position of the support image to the region with the low complexity, and thereafter displays the support image (Rosten, Page 297: “The location (x, y) of the maximum of the filter state Fn(x, y) at step n is then used as the optimal placement for a label, in the absence of any further information (see Section 4). The process noise parameter c controls the flexibility of the filter. Larger process noise .
	Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to update label location.  The motivation would have been to avoid placing a label in a busy area when the underlying scene changes due to movement, which would be present in Shin’s field of endeavor. 
Claim 11
The same teachings and rationales in claim 8 are applicable to claim 11.
Claim 12
	The same teachings and rationales in claim 8 are applicable to claim 12. 

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Monaghan (US 2015/0332057) discloses a spatial complexity metric in applicant’s field of endeavor:

    PNG
    media_image1.png
    650
    496
    media_image1.png
    Greyscale

¶ 99-100: “As described in detail below, a display attribute of the augmented reality content 430 may be adjusted to modify fine detail in the augmented reality content. The modified display attribute may be size of the augmented reality content 430. The method 700 begins at identifying step 710, where common tiles for the desktop region 440 and augmented reality content 430 are identified under execution of the processor 105. Common tiles will now be described by way of example with reference to FIG. 4B.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611